UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                              No. 95-6965



BOBBY L. WIDEMAN,

                                             Petitioner - Appellant,

          versus

STATE OF SOUTH CAROLINA; T. TRAVIS MEDLOCK,
Attorney General of the State of South
Carolina,

                                            Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Cameron McGowan Currie, District
Judge. (CA-94-1022-6-22AK)

Submitted:   April 15, 1996                 Decided:   April 23, 1996

Before ERVIN and MOTZ, Circuit Judges, and CHAPMAN, Senior Circuit
Judge.

Dismissed by unpublished per curiam opinion.


Bobby L. Wideman, Appellant Pro Se. Donald John Zelenka, Chief
Deputy Attorney General, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

relief on his 28 U.S.C. § 2254 (1988) petition. We have reviewed

the record and the district court's opinion accepting the recom-

mendation of the magistrate judge and find no reversible error.

Accordingly, we deny Appellant's motion for appointment of a
guardian ad litem, deny a certificate of probable cause to appeal,

and dismiss the appeal on the reasoning of the district court.

Wideman v. South Carolina, No. CA-94-1022-6-22AK (D.S.C. May 30,
1995). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                        DISMISSED




                                2